Case: 20-30629     Document: 00515905726         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 18, 2021
                                  No. 20-30629
                                                                       Lyle W. Cayce
                                                                            Clerk
   Johnny H. Thornton,

                                                           Plaintiff—Appellant,

                                       versus

   Corey M. Lymous; New Orleans City,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12287


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Thornton appeals the district court’s dismissal of his 42
   U.S.C. § 1983 claim against New Orleans Police Department (NOPD)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30629             Document: 00515905726          Page: 2   Date Filed: 06/18/2021




                                           No. 20-30629


   Sergeant Corey Lymous for violating his Fourth Amendment rights. We
   affirm.
                                                   I
             In August 2018, three juvenile detainees complained that they were
   physically abused in separate incidents by Thornton, a supervisor at the
   detention center where they were incarcerated. NOPD Sergeant Lymous
   investigated these complaints by observing independent forensic interviews
   of the three victims, interviewing Thornton, and reviewing medical records,
   pertinent video footage, and written statements by staff eyewitnesses.
   Lymous then submitted a sworn four-page affidavit seeking an arrest warrant
   for Thornton.
             In the affidavit, Lymous attested to what he observed in the forensic
   interviews, video footage, medical records, and witness statements. He
   certified there was probable cause to believe that Thornton committed one
   count each of second-degree cruelty to a juvenile,1 simple battery,2 and
   malfeasance in office.3 Based on Lymous’s affidavit, a magistrate judge issued
   a warrant for Thornton’s arrest, and Thornton was briefly detained in the
   Orleans Parish Jail before posting bond. Months later, a Grand Jury of the
   Orleans Parish Criminal District Court returned a “no true bill” on each
   charge against him.
             Thornton subsequently brought suit against Lymous, the City of New
   Orleans, the detainees, and their guardians. In addition to various state-law
   claims against Defendants, Thornton asserted a § 1983 claim against



             1
                 See La. Rev. Stat. § 14:93.2.3.
             2
                 See id. § 14:35.
             3
                 See id. § 14:134.




                                                   2
Case: 20-30629             Document: 00515905726              Page: 3      Date Filed: 06/18/2021




                                              No. 20-30629


   Lymous, alleging that Lymous violated his Fourth Amendment rights by
   submitting a falsified affidavit that led to his false arrest. The district court
   dismissed Thornton’s § 1983 claim under Federal Rule of Civil
   Procedure 12(b)(6) and declined to exercise supplemental jurisdiction over
   his remaining state-law claims. Thornton appeals.
                                                    II
              This Court reviews a Rule 12(b)(6) dismissal de novo, accepting “all
   well-pleaded facts as true, viewing them in the light most favorable to the
   plaintiff.”4 To survive a Rule 12(b)(6) motion to dismiss, a complaint must
   “state a claim to relief that is plausible on its face.”5 A plausible complaint
   “‘does not need detailed factual allegations,’ but must provide the plaintiff’s
   grounds for entitlement to relief—including factual allegations that when
   assumed to be true ‘raise a right to relief above the speculative level.’”6
                                                    III
              A constitutional claim for false arrest “requires a showing of no
   probable cause.”7 Generally, “if facts supporting an arrest are placed before
   an independent intermediary such as a magistrate or grand jury, the
   intermediary’s decision breaks the chain of causation for false arrest,




              4
            Martin K. Eby Constr. Co., Inc. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th
   Cir. 2004) (internal quotation marks and citation omitted).
              5
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
              6
                  Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S.
   at 555).
              7
             Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019) (internal quotation marks
   and citation omitted).




                                                     3
Case: 20-30629           Document: 00515905726              Page: 4      Date Filed: 06/18/2021




                                            No. 20-30629


   insulating the initiating party.”8 However, the initiating officer may still be
   liable for false arrest if he taints the deliberations of the intermediary by
   “deliberately or recklessly provid[ing] false, material information for use in
   an affidavit” or “mak[ing] knowing and intentional omissions that result in a
   warrant being issued without probable cause.”9
           Thornton fails to allege facts demonstrating that Lymous tainted the
   magistrate’s finding of probable cause. Several of his allegations suggest that
   Lymous knew that the victim-detainees were lying because their accounts
   were disputed. But such “speculation from the stated facts” need not be
   considered true.10 As for his remaining allegations, he fails to show that his
   complained of fabrications and omissions were material to the magistrate’s
   probable-cause determination because the key facts supporting probable
   cause for the charges against him would be unaffected by reconstructing the
   affidavit with “those errors and omissions [] removed.”11 Without showing
   that affiant Lymous’s allegedly misleading representations were “necessary




           8
             McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2017) (internal quotation marks and
   citation omitted).
           9
             See Anokwuru v. City of Houston, 990 F.3d 956, 963–64 (5th Cir. 2021) (internal
   quotation marks omitted) (quoting Melton v. Phillips, 875 F.3d 256, 264 (5th Cir. 2017) (en
   banc)); see also Franks v. Delaware, 438 U.S. 154, 155–56 (1978) (holding that a Fourth
   Amendment violation occurs where (1) an affiant, in support of the warrant, includes a
   “false statement knowingly and intentionally, or with reckless disregard for the truth” and
   (2) “the allegedly false statement is necessary to the finding of probable cause”).
           10
             See Marks v. Hudson, 933 F.3d 481, 488 (5th Cir. 2019); see also Guidry v. Bank of
   LaPlace, 954 F.2d 278, 281 (5th Cir. 1992) (“[C]onclusory allegations and unwarranted
   deductions of fact are not admitted as true by a motion to dismiss.” (internal quotation
   marks and citation omitted)).
           11
                See Winfrey v. Rogers, 901 F.3d 483, 494–95 (5th Cir. 2018).




                                                  4
Case: 20-30629          Document: 00515905726                Page: 5   Date Filed: 06/18/2021




                                              No. 20-30629


   to the finding of probable cause,” Thornton’s Fourth Amendment claim
   fails.12 We affirm.




          12
               See Franks, 438 U.S. at 156.




                                                   5